__________________________________________________________________________

                    IN THE UNITED STATES DISTRICT COURT

                                 DISTRICT OF UTAH


 UNITED STATES OF AMERICA,                   ORDER GRANTING DEFENDANT’S
                                                MOTION TO CONTINUE
  Plaintiff,                                     SENTENCING HEARING

 v.

 ROBERT GLEN MOURITSEN,                              Case No. 1:18-cr-00075 TC

  Defendant.


       Based on the Motion to Continue Sentencing Hearing filed by the defendant,

stipulation by the government, and good cause appearing,

                             IT IS HEREBY ORDERED:
       The Sentencing hearing, previously scheduled for Wednesday, June 24, 2020, is

hereby rescheduled to the 12th day of August, 2020, at 2:00 p.m.

       DATED this 15th day of May 2020.

                                        BY THE COURT:




                                        HONORABLE TENA CAMPBELL
                                        United States District Court Judge
